453 So.2d 1138 (1984)
LOCAL NO. 666, CONCRETE PRODUCTS AND MATERIAL YARD WORKERS, LABORERS INTERNATIONAL UNION OF NORTH AMERICA, AFL-CIO a/K/a Laborers Local Union No. 666, Appellants,
v.
Thomas H. DENNIS and Rinker Materials Corporation, Appellees.
No. 84-331.
District Court of Appeal of Florida, Fourth District.
July 5, 1984.
Rehearing Denied September 7, 1984.
Richard Siwica of Kaplan, Sicking, Hessen, Sugarman, Rosenthal, Suskind, Bloom & De Castro, Miami, for appellants.
*1139 No brief filed for appellees.
PER CURIAM.
This appeal from a non-final order denying a motion to quash service of process is appropriately filed under Rule 9.130(a)(3)(C)(i), Florida Rules of Appellate Procedure.
We reverse, holding that service of process on a secretary in the office of the business manager of a labor union is insufficient to permit the court to obtain jurisdiction over the union. § 48.141, Fla. Stat. (1983). See also § 447.11, Fla. Stat. (1983). Semble: Hauser v. Schiff, 341 So.2d 531 (Fla. 3d DCA 1977).
REVERSED AND REMANDED.
ANSTEAD, C.J., and HERSEY and WALDEN, JJ., concur.